Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing EXHIBIT 99.906CERT CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Semi-Annual Report of DNP Select Income Fund Inc. (the Company) on Form N-CSR for the period ending June 30, 2007 as filed with the Securities and Exchange Commission on the date hereof (the Report), I, Nathan I. Partain, President and Chief Executive Officer of the Company, certify, pursuant to 18 U.S.C. ss. 1350, as adopted pursuant to ss. 906 of the Sarbanes-Oxley Act of 2002, that: 1. The Report fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in the Report fairly presents, in all material respects, the financial condition and result of operations of the Company. Date: August 23, 2007 /s/ NATHAN I. PARTAIN Nathan I. Partain President and Chief Executive Officer (Principal Executive Officer) This Section 906 certification is being furnished to the SEC, rather than filed with the SEC, as permitted under applicable SEC rules. CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Semi-Annual Report of DNP Select Income Fund Inc. (the Company) on Form N-CSR for the period ending June 30, 2007 as filed with the Securities and Exchange Commission on the date hereof (the Report), I, Joseph C. Curry, Jr., Senior Vice President and Treasurer of the Company, certify, pursuant to 18 U.S.C. ss. 1350, as adopted pursuant to ss. 906 of the Sarbanes-Oxley Act of 2002, that: 1. The Report fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in the Report fairly presents, in all material respects, the financial condition and result of operations of the Company. Date: August 23, 2007 /s/ JOSEPH C. CURRY, JR. Joseph C. Curry, Jr. Senior Vice President and Treasurer (Principal Financial Officer) This Section 906 certification is being furnished to the SEC, rather than filed with the SEC, as permitted under applicable SEC rules.
